        Case 1:18-cv-02435-RDM Document 24-1 Filed 10/06/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  JUSTINE HURRY,
                         Plaintiff,
              v.
                                                             Case No. 18-cv-2435
  FEDERAL DEPOSIT INSURANCE
  CORPORATION,
                         Defendant.




               FEDERAL DEPOSIT INSURANCE CORPORATION’S
          RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS

       Defendant Federal Deposit Insurance Corporation (“FDIC”) hereby responds to plaintiff

Justine Hurry’s (“Ms. Hurry”) “Rule 56.1 Statement of Material Facts Not in Dispute.” ECF 23-

2. Although Ms. Hurry styles her Statement as being made under “Rule 56.1,” this Local Rule

has been deleted and replaced with LCvR 7(h). Under LCvR 7(h)(2), the statement of material

facts requirement does not apply in cases “in which judicial review is based solely on the

administrative record.” Because this lawsuit is solely an APA record review case, no standalone

Statement of Material Facts is required; rather “motions for summary judgment and oppositions

thereto shall include a statement of facts with references to the administrative record.” LCvR

7(h)(2); Cmt. to LCvR 7(h) (noting “in cases where review is based on an administrative record

the Court is not called upon to determine whether there is a genuine issue of material fact, but

rather to test the agency action against the administrative record”).

       Further, Ms. Hurry’s Statement attaches 14 un-Bates stamped evidentiary exhibits, which

are not properly before the Court. This is a record review case, and judicial review is confined to

the Administrative Record. See Water Quality Ins. Syndicate v. United States, 225 F. Supp. 3d
        Case 1:18-cv-02435-RDM Document 24-1 Filed 10/06/20 Page 2 of 5




41, 64 (D.D.C. 2016) (“Judicial review is limited to the administrative record, since it is black-

letter administrative law that in an [Administrative Procedure Act] case, a reviewing court should

have before it neither more nor less information than did the agency when it made its decision.”).

The FDIC objects to any judicial consideration of Ms. Hurry’s extra-record materials for merits

purposes. The evidentiary exhibits Ms. Hurry attaches, however, appear to be versions of

documents already in the Administrative Record. Following the close of briefing, the FDIC will

attempt to work with Ms. Hurry to submit an appendix of Administrative Record materials

pursuant to LCvR 7(n). In its response to Ms. Hurry’s Statement below, the FDIC attempts to

list corresponding Bates ranges to the Administrative Record for the exhibit cited.

       1.      The FDIC disputes that Ms. Hurry submitted a “Notice of Change in Control,” as

her filings were never substantially complete.

       2.      The FDIC disputes that Ms. Hurry’s submissions provided all of the information

called for by the CBCA. Exhibit A to Ms. Hurry’s Statement appears to be a version of

FDICAR000005-FDICAR000010. Exhibit B to Ms. Hurry’s Statement appears to be a version

of FDICAR0000100-FDICAR0000113.

       3.      The allegations in Paragraph 3 are undisputed, except the FDIC disputes Ms.

Hurry’s characterization that she supplied the agency with a “detailed financial statement,” given

she refused to allow the FDIC to review financial documents the agency said it needed.

       4.      The FDIC disputes Ms. Hurry’s characterization of the issues raised in Paragraph

4, and refers the Court to the Administrative Record for the document summarized. Exhibit C to

Ms. Hurry’s Statement appears to be a version of FDICAR000381-FDICAR000679, but is

missing exhibits.




                                                 2
        Case 1:18-cv-02435-RDM Document 24-1 Filed 10/06/20 Page 3 of 5




       5.        The FDIC disputes Ms. Hurry’s characterization of the issues raised in Paragraph

5, particularly the suggestion that her filing was substantially complete.

       6.        The FDIC disputes the content of Paragraph 6.

       7.        The FDIC disputes the content of Paragraph 7, particularly in that it suggests that

a sixty-day approval or disapproval period applied to Ms. Hurry’s incomplete submission.

       8.        The FDIC disputes the content of Paragraph 8, particularly in that it suggests that

a sixty-day approval or disapproval period applied to Ms. Hurry’s incomplete submission.

       9.        The FDIC disputes Ms. Hurry’s characterization of the issues raised in Paragraph

9, and refers the Court to the Administrative Record for the document summarized. Exhibit D to

Ms. Hurry’s Statement appears to be a version of FDICAR000680-FDIC000686.

       10.       The FDIC disputes Ms. Hurry’s characterization regarding “redundancies”

contained in Paragraph 10. Exhibit E to Ms. Hurry’s Statement appears to be an incomplete

version of FDICAR000801-FDICAR000807, bearing a different signature date, among other

discrepancies.

       11.       The allegations contained in Paragraph 11 are undisputed. Exhibit F to Ms.

Hurry’s Statement appears to be a version of FDICAR000973-FDICAR000974.

       12.       The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 12. Exhibit G to Ms. Hurry’s Statement appears to be a version of FDICAR000975-

FDIC000983.

       13.       The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 13.




                                                  3
        Case 1:18-cv-02435-RDM Document 24-1 Filed 10/06/20 Page 4 of 5




       14.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 14. Exhibit H to Ms. Hurry’s Statement appears to be a version of FDIC000988-

FDICAR000989.

       15.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 15. Exhibit I to Ms. Hurry’s Statement appears to be a version of FDICAR000990-

FDICAR000996.

       16.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 16.

       17.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 17. Exhibit J to Ms. Hurry’s Statement appears to be a version of FDICAR000997-

FDICAR001050, although Ms. Hurry’s exhibit omits the letter’s enclosures.

       18.      The allegations in Paragraph 18 are undisputed. Exhibit J to Ms. Hurry’s

Statement appears to be a version of FDICAR001051.

       19.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 19. Exhibit L to Ms. Hurry’s Statement appears to be a version of FDICAR001052-

FDICAR001053; the Administrative Record’s version lists an August 9, 2018 date.

       20.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 20. Exhibit M to Ms. Hurry’s Statement appears to be a version of FDICAR001070-

FDICAR001071.

       21.      The FDIC disputes Ms. Hurry’s characterization of correspondence contained in

Paragraph 21, although does not dispute that the September 19, 2018 letter stated that Ms.

Hurry’s file had been closed as incomplete pursuant to 12 C.F.R. § 303.11(e). Exhibit N to Ms.

Hurry’s Statement appears to be a version of FDICAR0001072.



                                                4
       Case 1:18-cv-02435-RDM Document 24-1 Filed 10/06/20 Page 5 of 5




Dated: October 6, 2020             Respectfully submitted,

                                   FEDERAL DEPOSIT INSURANCE CORPORATION
                                    Barbara Katron (DC Bar #387970)

                                   ________/s/___________________
                                   Erik Bond (NY Bar Reg. #4316030)
                                   Counsel, Corporate Litigation Unit

                                   Tel.: (703) 562-6461
                                   Fax: (703) 562-2477
                                   Email: erbond@fdic.gov

                                   3501 Fairfax Drive, D-7026
                                   Arlington, Virginia 22226


                                   Attorneys for Defendant




                                      5
